EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:
IN THE CLAIMS:
	Please cancel claims 8, 10 and 12-14, as follows:
	8. (Cancelled).
	10. (Cancelled).
	12-14. (Cancelled).

	** In a decision by the Patent Trial and Appeal Board (PTAB) mailed December 17, 2021, the final rejection of claims 8, 10 and 12-14 as being unpatentable over the teachings of Carr was affirmed.  The time for applicant to note an appeal to the Court of Appeals for the Federal Circuit (CAFC) has expired.  Accordingly, claims 8, 10 and 12-14 have been cancelled.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the December 17, 2021 decision by the PTAB, the final rejection of claims 1, 3 and 15 as being anticipated by Carr, the final rejection of claim 15 as being unpatentable over Carr .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571) 272-4766. The examiner can normally be reached Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art unit 3993

Conferees: /JRJ/ and /GAS/